DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Critelli et al. (US Pub. No. 2005/0138829).
Critelli et al. discloses the method of claim 1 where:
i)    A method of producing a measuring tape (Abstract, Fig. 4, par. 6), the method comprising:
ii)    providing a tape measure blade (40) having a first end configured to extend from a housing ("distal end of the tape 40", par. 15) and a second end configured to be wound on a reel assembly (the end connected to the retraction spring, par. 15);
iii)    defining a first non-critical region (distal end portion 52, par. 18) from the first end to a start of a critical region (expected buckling region 54, par. 18);
iv)    defining a second non-critical region (inner end portion 56, par. 18) from the second end to an end of the critical region (expected buckling region 54, par. 18); and

Regarding apparatus claim 11, all the structural features as claimed are disclosed in the method as described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Critelli et al.
Critelli discloses the invention substantially as claimed.  However, Critelli does not disclose the further features of the dependent claims.  The further features of the dependent claims are all obvious variations of the components disclosed by Critelli.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Critelli device in the manners as claimed based on end-user and/or manufacturer preferences.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G. BRADLEY BENNETT whose telephone number is 571.272.2237.  The examiner can normally be reached on M-TH, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571.272.2388.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.




/GEORGE B BENNETT/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        

gbb
22 JUL 2021